Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated February 2, 2011, which, after a hearing, designated him a level two sexually violent offender pursuant to Correction Law article 6-C.
*1032Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level two sexually violent offender was supported by clear and convincing evidence (see Correction Law § 168-n [3]; People v Pettigrew, 14 NY3d 406, 408 [2010]; People v Mingo, 12 NY3d 563, 571 [2009]; People v Atkinson, 65 AD3d 1112 [2009]; People v Bright, 63 AD3d 1133 [2009]; People v Inghilleri, 21 AD3d 404, 406 [2005]). Contrary to the defendant’s contention, the County Court did not err in assessing him 10 points under risk factor 1 (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary [hereinafter SORA Guidelines], at 7-8 [2006]; Penal Law § 130.00 [8]; § 130.65 [1]; People v Harris, 93 AD3d 704 [2012]), and 10 points under risk factor 12 (see SORA Guidelines, at 15-16; People v Mingo, 12 NY3d at 571; People v Deturris, 90 AD3d 727 [2011]; People v Vega, 79 AD3d 718 [2010]; People v Smith, 78 AD3d 917, 918 [2010]; People v Wright, 37 AD3d 797 [2007]; People v Lewis, 37 AD3d 689, 690 [2007]; People v Fortin, 29 AD3d 765 [2006]). Skelos, J.P., Leventhal, Belen and Roman, JJ., concur.